LAND, J.
[1] Plaintiffs, the father and mother of Mack French, a 16 year old boy, sued the defendant for $5,000 damages alleged to have been sustained by him by reason of a collision between a two mule team, which the said boy was driving, and a train of skeleton cars belonging to the defendant, at a public road crossing.
The defendant has appealed from a judgment for $250 in favor of the plaintiffs; and the plaintiffs have not prayed for an increase of the award.
The record shows that the boy was not seriously injured, and about two weeks after the accident resumed his job of driving a similar livery team.
It being manifest that the boy did not, from any view of his case, receive damage or injury exceeding $2,000 in amount, we consider the demand in the petition to be inflated for the purpose of vesting jurisdiction in the Supreme Court.
It is therefore ordered that this cause be transferred to the Court of Appeal for the parish of La Salle, and that the defendant and appellant pay costs in this court.